



EXHIBIT 10.2


CALPINE CORPORATION
2017 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


1.PURPOSE OF THE PLAN. The purpose of the 2017 Equity Compensation Plan for
Non-Employee Directors (the “Plan”) of Calpine Corporation, a Delaware
corporation (the “Company”), is to attract and retain the services of highly
qualified and talented non-employee directors, whose present and future
contributions to the welfare, growth and combined business success of the
Company will be of benefit to the Company, through the grant of (a) nonstatutory
stock options (the “Options”), which are options that are not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder, to purchase common stock, par
value $0.001 per share (the “Common Stock”), (b) shares of Common Stock that are
subject to restrictions set forth in the Plan or any individual award agreement
(“Restricted Stock” or a “Restricted Stock Award”), (c) Stock Appreciation
Rights (as defined below), (d) restricted stock unit awards (a “Restricted Stock
Unit Award”, and collectively with a Restricted Stock Award, a “Restricted
Award”) and (e) Other Stock Based-Awards (such Options, Restricted Awards, Stock
Appreciation Rights and Other Stock Based-Awards, collectively, the “Awards”).


2.PARTICIPANTS. Awards may be granted under the Plan to Non-Employee Directors
(as defined below) as shall be determined by the Committee as set forth in
Section 6 of the Plan (each, a “Grantee”); provided, however, that no Awards may
be granted to any person if such grant would cause the Plan to cease to be an
“employee benefit plan” as defined in Rule 405 of Regulation C promulgated under
the Securities Act.


3.EFFECTIVE DATE; TERM OF THE PLAN. The Plan was adopted on February 15, 2017 by
the Board, subject to the approval by the stockholders of the Company at the
2017 Annual Meeting of Stockholders on May 10, 2017 (the date following such
approval being the “Effective Date”). The Plan will only be effective if it is
approved by the stockholders of the Company at the 2017 Annual Meeting. Any
Awards granted under the Plan prior to such stockholder approval shall be
conditioned upon such approval and shall be null and void if such approval is
not obtained; provided, however, that Options and Stock Appreciation Rights
granted under the Plan prior to such stockholder approval may not be exercisable
until after such stockholder approval and no shares of Common Stock may be
delivered pursuant to a Restricted Stock Unit granted under the Plan prior to
such stockholder approval until after such stockholder approval; provided
further that Restricted Stock and other stock-based or stock-related Awards may
not be granted prior to obtaining stockholder approval. If the Plan is not so
approved by the stockholders of the Company, then the Plan will be null and void
in its entirety.


4. DEFINITIONS.
(a)“Affiliate” means any affiliate of the Company selected by the Committee;
provided, that, with respect to any “stock right” within the meaning of Section
409A of the Code, such affiliate must qualify as a “service recipient” within
the meaning of Section 409A of the Code and in applying Section 1563(a)(1), (2)
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) of the Code and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent”.
(b)“Award” means any right granted under the Plan, including an Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, and Other Stock Based-Award.
(c)“Award Agreement” means a written agreement between the Company and a Grantee
evidencing the terms and conditions of an individual Award grant. Each Award
Agreement shall be subject to the terms and conditions of the Plan.





--------------------------------------------------------------------------------





(d)“Board” means the board of directors of the Company.
(e)“Cause” shall mean a determination by a majority of the disinterested Board
members that the Non-Employee Director has engaged in any of the following:
(i)malfeasance in office;
(ii)gross misconduct or neglect;
(iii)false or fraudulent misrepresentation inducing the director's appointment;
(iv)willful conversion of corporate funds; or
(v)repeated failure to participate in Board meetings on a regular basis despite
having received proper notice of the meetings in advance.
(f)“Change in Control” shall mean:
(i)the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of either the then-outstanding shares of Common Stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or
(ii)individuals who, as of the Effective Date, constitute the Board (as of such
date, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any person becoming a director
subsequent to such date whose election, or nomination for election, was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board or was effected in satisfaction of a contractual requirement
that was approved by at least a majority of the directors when constituting the
Incumbent Board (in each case, other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Company) shall be, for purposes of this section, considered as though such
person were a member of the Incumbent Board; or
(iii)consummation of a reorganization, merger, consolidation or share exchange,
in each case with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger, consolidation or share
exchange do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged, consolidated or other surviving entity’s then-outstanding
voting securities, or approval by the stockholders of the Company of a
liquidation or dissolution of the Company or consummation of the sale of all or
substantially all of the assets of the Company (determined on a consolidated
basis).
(g)“Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
(h)“Committee” has the meaning set forth in Section 6(e).
(i)“Common Stock” means the common stock, $0.001 par value per share, of the
Company.
(j)“Company” means Calpine Corporation, a Delaware corporation.
(k)“Date of Grant” means the date on which the Committee adopts a resolution, or
takes other appropriate action, expressly granting an Award to a Grantee that
specifies the key terms and conditions of the Award and from which the Grantee
begins to benefit from or be adversely affected by subsequent changes in the





--------------------------------------------------------------------------------





Fair Market Value of the Common Stock or, if a later date is set forth in such
resolution, then such date as is set forth in such resolution.
(l)“Director” means a member of the Board.
(m)“Disability” means (i) “Disability” as defined in the applicable Award
Agreement, or (ii) if clause (i) does not apply, (A) permanent and total
disability as determined under the Company’s, or an Affiliate’s, long-term
disability plan applicable to the Grantee, or (B) if there is no such plan
applicable to the Grantee, “disability” as determined by the Committee (in each
case, to the extent applicable to any Award, as determined consistent with
Section 22(e)(3) or 409A(a)(2)(C) of the Code).
(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o)“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. The Fair Market Value on any date on which the Company’s
shares of Common Stock are registered under Section 12 of the Exchange Act and
listed on any national securities exchange shall be the closing price of a share
of Common Stock on any national securities exchange on such date (if the such
national securities exchange is not open for trading on such date, then the
closing price per share of the Common Stock on such national securities exchange
on the next preceding day on which the national securities exchange was open for
trading), and thereafter (i) if the Common Stock is admitted to quotation on the
over the counter market or any interdealer quotation system, the Fair Market
Value on any given date shall not be less than the average of the highest bid
and lowest asked prices of the Common Stock reported for such date or, if no bid
and asked prices were reported for such date, for the last day preceding such
date for which such prices were reported, or (ii) in the absence of an
established market for the Common Stock, the Fair Market Value determined in
good faith by the Committee and such determination shall be conclusive and
binding on all persons. Notwithstanding the foregoing, the determination of fair
market value in all cases shall be in accordance with the requirements set forth
under Section 409A of the Code.
(p)“Free Standing Rights” has the meaning set forth in Section 15(a).
(q)“Grantee” means a person to whom an Award is granted pursuant to the Plan or,
if applicable, such other person who holds an outstanding Award.
(r)“Non-Employee Director” means a Director who is not an employee of the
Company.
(s)“Option” means a nonstatutory stock option to purchase shares of Common Stock
granted pursuant to the Plan.
(t)“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan
and need not be identical.
(u)“Optionholder” means a Grantee to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(v)“Plan” means this Calpine Corporation 2017 Equity Compensation Plan for
Non-Employee Directors.
(w)“Related Stock Appreciation Rights” has the meaning set forth in Section
15(a).
(x)“Restricted Award” means any Award granted pursuant to Section 14(a).
(y)“Restricted Period” has the meaning set forth in Section 14(a).
(z)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.





--------------------------------------------------------------------------------





(aa)“SAR exercise price” has the meaning set forth in Section 15(a).
(bb) “Securities Act” means the Securities Act of 1933, as amended.
(cc) “Stock Appreciation Right” means the right pursuant to an award granted
under Section 15 to receive an amount equal to the excess, if any, of (i) the
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of stock covered by such right or such
portion thereof, over (ii) the aggregate SAR exercise price of such right or
such portion thereof.
(dd) “Stock for Stock Exchange” has the meaning set forth in Section 10(c).


5. SHARES SUBJECT TO THE PLAN.


(a)Subject to the provisions of Section 17 and subparagraphs (i), (ii), (iii),
and (iv) of this Section 5(a), the number of shares of Common Stock for which
Awards may be granted under the Plan shall not exceed 300,000 shares of Common
Stock.
(i)If, on or prior to the termination of the Plan as provided in Section 26, any
Option or Stock Appreciation Rights granted under the Plan shall have expired or
terminated for any reason without having been exercised in full or any shares
subject to a Restricted Award shall have been forfeited, or any other Awards for
which shares of Common Stock are deliverable are so forfeited, such unpurchased
or forfeited shares covered thereby shall again become available for the grant
of Awards under the Plan.
(ii)If, on or prior to the termination of the Plan as provided in Section 26,
any shares of Common Stock are subject to (A) an Award that is settled in cash
in lieu of shares of Common Stock, or (B) an Award that is exchanged with the
Committee’s permission, prior to the issuance of shares of Common Stock, for an
Award pursuant to which shares of Common Stock may not be issued, then such
shares shall, in each such case, become available for the grant of Awards under
Plan.
(iii)Any shares of Common Stock that are subject to Awards that may only be
settled in cash shall not reduce such aggregate number of shares of Common Stock
for which Awards may be granted under the Plan.
(iv)Notwithstanding anything to the contrary contained herein: (A) shares of
Common Stock tendered in payment of an Option shall not become available for the
grant of Awards under Plan; and (B) any shares of Common Stock that were subject
to a stock-settled Stock Appreciation Right that were not issued upon the
exercise of such Stock Appreciation Right shall not become available for the
grant of Awards under the Plan.
(b)No fractional shares of Common Stock may be issued.
(c)The maximum number of shares of Common Stock for or under which or with
respect to which any Award may be granted under the Plan to any individual
during any calendar year is 15,000 shares of Common Stock.
(d)The shares to be delivered pursuant to an Award shall be made available, at
the discretion of the Committee, either from authorized but previously unissued
shares as permitted by the Certificate of Incorporation of the Company or from
shares re-acquired by the Company, including shares of Common Stock purchased in
the open market, and shares held in the treasury of the Company.









--------------------------------------------------------------------------------





6. ADMINISTRATION OF THE PLAN.


(a)The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee, as provided in Section 6(e).
(b)The Board shall have the power and authority to select and grant to Grantees
Awards pursuant to the terms of the Plan.
(c)In particular, the Board shall have the authority: (i) to construe and
interpret the Plan and apply its provisions; (ii) to promulgate, amend, and
rescind rules and regulations relating to the administration of the Plan; (iii)
to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan; (iv) to determine when Awards
are to be granted under the Plan and the applicable Date of Grant; (v) from time
to time to select, subject to the limitations set forth in the Plan, those
Grantees to whom Awards shall be granted; (vi) to determine the number of shares
of Common Stock to be made subject to each Award; (vii) to prescribe the terms
and conditions of each Award, including, without limitation, the exercise price
and medium of payment, vesting provisions and right of repurchase provisions,
and to specify the provisions of the Award Agreement relating to such grant or
sale; (viii) to amend any outstanding Awards, including for the purpose of
modifying the time or manner of vesting, or the term of any outstanding Award;
(ix) to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments; (x) establish special rules applicable to Awards to
Grantees who are foreign nationals and grant Awards (or amend existing Awards)
in accordance with those rules to the extent it deems it necessary, appropriate
or desirable to comply with foreign law or practices; and (xi) to exercise
discretion to make any and all other determinations which it determines to be
necessary or advisable for administration of the Plan. The Board may also modify
the purchase price or the exercise price of any outstanding Award, provided,
however, that, except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) or as is
provided in Section 17(a), and notwithstanding any other provisions of the Plan,
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights,
without, in each such case, first obtaining approval of the stockholders of the
Company of such amendment or action.
(d)The interpretation and construction of any provision of the Plan or of any
Award granted under it by the Committee shall be final, conclusive and binding
upon all parties, including the Company, its stockholders and Directors. No
Director or member of the Committee shall be liable to the Company, any
stockholder, any Grantee or any employee of the Company or its Affiliates for
any action or determination made in good faith with respect to the Plan or any
Award granted under it. No member of the Committee may vote on any Award to be
granted to him or her.
(e)The Committee. The Board may delegate administration of the Plan to a
committee or committees of one or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If no such authority has been delegated, any reference under the Plan
to a “Committee” shall mean the Board. If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board, including the power to
delegate to a subcommittee any of the administrative powers the Committee is
authorized to exercise (and references in the Plan to the Board shall thereafter
be to the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan. The members of the Committee shall be
appointed by and serve at the pleasure of the Board. From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused,





--------------------------------------------------------------------------------





in the Committee. The Committee shall act pursuant to a vote of the majority of
its members or, in the case of a committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the written
consent of the majority of its members and minutes shall be kept of all of its
meetings and copies thereof shall be provided to the Board. Subject to the
limitations prescribed by the Plan and the Board, the Committee may establish
and follow such rules and regulations for the conduct of its business as it may
determine to be advisable.
(f)The expenses of administering the Plan shall be borne by the Company.


7. OPTION PROVISIONS. Each Option shall be in such form and shall contain such
terms and conditions as the Committee shall deem appropriate. If certificates
are issued, a separate certificate or certificates will be issued for shares of
Common Stock purchased on exercise of each Option. Notwithstanding the
foregoing, it is the intention of the Company that all Options granted hereunder
shall be intended to comply with the provisions and requirements of Section 409A
of the Code. The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the provisions set forth in
Sections 8 through 13 of the Plan.


8. OPTION PRICE.
(a)The exercise price of each Option shall be not less than 100% of the Fair
Market Value of the Common Stock subject to the Option on the date the Option is
granted. Notwithstanding the foregoing, an Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.
(b)The exercise price of any outstanding Options shall not be reduced during the
term of such Options except by reason of an adjustment pursuant to Section 17
hereof (and any such reduction shall be in accordance with Section 409A of the
Code), nor shall the Committee cancel outstanding Options and reissue new
Options at a lower exercise price in substitution for the canceled Options. The
Committee shall take no action with respect to an Option that would be treated
as a repricing under the rules and regulations of the principal U.S. National
Securities Exchange on which the shares of Common Stock are listed without the
approval of the stockholder of the Company.


9. TERM OF OPTIONS. The expiration date of an Option granted under the Plan
shall be as determined by the Committee at the time of grant, provided that each
such Option shall expire not more than ten years after the date such Option was
granted.
10. VESTING; EXERCISE OF OPTIONS.


(a)Each Option shall become exercisable in whole or in part or in installments
at such time or times as the Committee may prescribe at the time the Option is
granted and specify in the Option Agreement. No Option shall be exercisable
after the expiration of ten (10) years from the date on which it was granted and
no Option may be exercised, regardless of vesting, unless and until the Company
has an effective Registration Statement on Form S-8 Registration Statement under
the Securities Act (or such other applicable form) on file with the Securities
and Exchange Commission to register the sale of its common stock for issuance of
shares upon the exercise of the Option.
(b)The exercise price of Common Stock acquired pursuant to an Option shall be
paid, to the extent permitted by applicable statutes and regulations, either (i)
in cash or by certified or bank check at the time the Option is exercised or
(ii) in the discretion of the Committee, upon such terms as the Committee shall
approve, the exercise price may be paid: (A) by delivery to the Company of other
Common Stock, duly endorsed for transfer to the Company, with a Fair Market
Value on the date of delivery equal to the exercise price (or portion





--------------------------------------------------------------------------------





thereof) due for the number of shares being acquired, or by means of attestation
whereby the Grantee identifies for delivery specific shares of Common Stock that
have a Fair Market Value on the date of attestation equal to the exercise price
(or portion thereof) and receives a number of shares of Common Stock equal to
the difference between the number of shares thereby purchased and the number of
identified attestation shares of Common Stock (a “Stock for Stock Exchange”);
(B) a “cashless” exercise program established with a broker; (C) by reduction in
the number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate exercise price at the
time of exercise; or (D) in any other form of legal consideration that may be
acceptable to the Committee. Unless otherwise specifically provided in the
Option, the purchase price of Common Stock acquired pursuant to an Option that
is paid by delivery (or attestation) to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company. Notwithstanding the foregoing, during any
period for which the Common Stock is publicly traded (i.e., the Common Stock is
listed on any established stock exchange or a national market system) an
exercise by a director that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company,
directly or indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act
(codified as Section 13(k) of the Exchange Act) shall be prohibited with respect
to any Award under the Plan.
11.    TRANSFERABILITY OF OPTIONS. An Option may, in the sole discretion of the
Committee, be transferable to a permitted transferee upon written approval by
the Committee to the extent provided in the Option Agreement. A permitted
transferee includes: a transfer by gift or domestic relations order to a member
of the Optionholder’s immediate family (child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships), any person sharing the
Optionholder’s household (other than a tenant or employee), a trust in which
these persons have more than 50% of the beneficial interest, a foundation in
which these persons (or the Optionholder) control the management of assets, and
any other entity in which these persons (or the Optionholder) own more than 50%
of the voting interests. If the Option does not provide for transferability,
then the Option shall not be transferable except by will or by the laws of
descent and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
12. STOCKHOLDER RIGHTS OF OPTIONHOLDER. No Optionholder shall have any rights to
dividends or other rights of a stockholder with respect to shares subject to an
Option prior to the purchase of such shares upon exercise of the Option.


13. TERMINATION OF OPTION.
(a)Except as set forth in an individual agreement with any Optionholder, upon
termination of service with the Company, all unvested Options held by such
Optionholder shall immediately terminate and all vested options shall remain
exercisable until the earlier of (i) three months after the date of termination
of service or (ii) the expiration of the original term of the Option, except as
follows:
(i)Disability. If an Optionholder’s service with the Company is terminated by
reason of Disability, then all unvested Options shall become immediately vested
and exercisable and all vested Options shall remain exercisable until the
earlier of one year after the date of such termination or the expiration of the
original term of the Option.
(ii)Death. If an Optionholder’s service with the Company is terminated by reason
of death, or if the Optionholder dies during the applicable three-month or
one-year post-termination exercise period described above in this Section 13(a),
then all unvested Options shall become immediately vested and exercisable





--------------------------------------------------------------------------------





and all vested Options shall remain exercisable until the earlier of one year
after the date of death or the expiration of the original term of the Option.
(iii)Cause. If a Grantee’s service with the Company is terminated for “Cause”,
then all Options held by the Optionholder, whether vested or unvested, shall
immediately terminate.
(b)Notwithstanding the foregoing, the Committee may, at any time prior to any
termination of such service, determine in its sole discretion that the exercise
of any Option after termination of such relationship with the Company shall be
subject to satisfaction of the conditions precedent that the Optionholder
refrain from engaging, directly or indirectly, in any activity which is
competitive with any activity of the Company or any of its Affiliates thereof
and from otherwise acting, either prior to or after termination of such
relationship, in any manner inimical or in any way contrary to the best
interests of the Company and that the Optionholder furnish to the Company such
information with respect to the satisfaction of the foregoing condition
precedent as the Committee shall reasonably request.
(c)An Optionholder under the Plan may make a written designation of a
beneficiary in a manner prescribed by the Company. Such beneficiary, or if no
such designation of any beneficiary has been made, the legal representative of
such Optionholder or such other person entitled thereto as determined by a court
of competent jurisdiction, may exercise, in accordance with and subject to the
provisions of this Section 13, any unterminated and unexpired Option granted to
such Optionholder to the same extent that the Optionholder himself or herself
could have exercised such Option were he alive or able; provided, however, that
no Option granted under the Plan shall be exercisable for more shares than the
Optionholder could have purchased thereunder on the date his or her relationship
with the Company and its Affiliates was terminated.
14. RESTRICTED AWARDS.


(a)A Restricted Award is an Award of actual shares of Common Stock (“Restricted
Stock”) or hypothetical Common Stock units (“Restricted Stock Units”) having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock, which may, but need not, provide that such Restricted Award may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the “Restricted Period”) as the Committee
shall determine. Any Award which is hedged in any manner will immediately be
forfeited.
(b)Each Grantee granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Grantee pending the
release of the applicable restrictions, the Committee may require the Grantee to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable and (ii) the appropriate blank
stock power with respect to the Restricted Stock covered by such agreement. If a
Grantee shall fail to execute an agreement evidencing an Award of Restricted
Stock and, if applicable, an escrow agreement and stock power, the Award shall
be null and void. Subject to the restrictions set forth in the Award Agreement,
the Grantee generally shall have the rights and privileges of a stockholder as
to such Restricted Stock, including the right to vote such Restricted Stock. At
the discretion of the Committee, cash dividends and stock dividends with respect
to the Restricted Stock may be withheld by the Company for the Grantee’s
account, and interest may be credited on the amount of the cash dividends
withheld at a rate and subject to such terms as determined by the Committee. The
cash dividends or stock dividends so withheld by the Committee and attributable
to any particular share of Restricted Stock (and earnings thereon, if
applicable) shall be distributed to the Grantee in cash or, at the discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, if applicable,





--------------------------------------------------------------------------------





upon the release of restrictions on such share and, if such share is forfeited,
the Grantee shall have no right to such dividends.
(c)The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Award Agreement. No shares of Common Stock shall be
issued at the time a Restricted Stock Unit is granted, and the Company will not
be required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Common Stock) may be credited with cash and stock dividends paid by the
Company in respect of one share of Common Stock (“Dividend Equivalents”). At the
discretion of the Committee, Dividend Equivalents may be withheld by the Company
for the Grantee’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Committee. Dividend Equivalents credited to a Grantee’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed in cash or, at the discretion of the Committee,
in shares of Common Stock having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Grantee upon settlement
of such Restricted Stock Unit and, if such Restricted Stock Unit is forfeited,
the Grantee shall have no right to such Dividends Equivalents.
(d)Restricted Stock awarded to a Grantee shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (i)
if an escrow arrangement is used, the Grantee shall not be entitled to delivery
of the stock certificate; (ii) the shares shall be subject to the restrictions
on transferability set forth in the Award Agreement; (iii) the shares shall be
subject to forfeiture to the extent provided in the applicable Award Agreement;
and (iv) to the extent such shares are forfeited, the stock certificates shall
be returned to the Company, and all rights of the Grantee to such shares and as
a stockholder with respect to such shares shall terminate without further
obligation on the part of the Company.
(e)Restricted Stock Units awarded to any Grantee shall be subject to
(i) forfeiture until the expiration of the Restricted Period during such period,
to the extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units are forfeited, all rights of the Grantee to such
Restricted Stock Units shall terminate without further obligation on the part of
the Company and (ii) such other terms and conditions as may be set forth in the
applicable Award Agreement.
(f)Upon termination of a Grantee’s service to the Company or any of its
Affiliates (including by reason of such Affiliate ceasing to be an Affiliate of
the Company), during the applicable Restricted Period, Restricted Stock and
Restricted Stock Unit shall be forfeited; provided that in the event such
termination is by reason of Disability or death of the Grantee at any time
during the Restricted Period applicable to any outstanding Restricted Stock and
Restricted Stock Units held by the Grantee, the Restricted Period and the
restrictions imposed in accordance with the Plan and the applicable Award
Agreement on such Restricted Stock and Restricted Stock Units shall immediately
lapse (for the avoidance of doubt, in the case of any Restricted Stock or
Restricted Stock Units that are subject to any performance goals, such Awards
shall be deemed earned at 100% of the applicable target, and, in the case of
such Restricted Stock Units, such Restricted Stock Units shall be paid or
settled within 60 days after the date of such termination based on the Fair
Market Value of the Common Stock as of the date of such termination; provided
further, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock or Restricted Stock Unit will
be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock or Restricted Stock Unit.
(g)With respect to Restricted Stock and Restricted Stock Units, the Restricted
Period shall commence on the Date of Grant and end at the time or times set
forth on a schedule established by the Committee in the applicable Award
Agreement.





--------------------------------------------------------------------------------





(h)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in this Section 14 and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Grantee, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (to the nearest full
share) and any cash dividends or stock dividends credited to the Grantee’s
account with respect to such Restricted Stock and the interest thereon, if any.
Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Grantee, or his
beneficiary, without charge, one share of Common Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section 14(c)
hereof and the interest thereon or, at the discretion of the Committee, in
shares of Common Stock having a Fair Market Value equal to such Dividend
Equivalents’ interest thereon, if any; provided, however, that, if explicitly
provided in the applicable Award Agreement, the Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock for Vested Units. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Vested Unit.
(i)Each certificate representing Restricted Stock awarded under the Plan shall
bear a legend in the form the Company deems appropriate.
15. STOCK APPRECIATION RIGHTS.


(a)A stock appreciation right means the right pursuant to an Award granted under
this Section 15 to receive an amount equal to the excess, if any, of (i) the
aggregate Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of Common Stock covered by such
right or such portion thereof, over (ii) the aggregate exercise price of such
right or portion thereof (the “SAR exercise price”) which shall be at least 100%
of the Fair Market Value of such shares at the time the Stock Appreciation Right
is granted (a “Stock Appreciation Right”). Stock Appreciation Rights may be
granted either alone (“Free Standing Rights”) or in conjunction with all or part
of any Option granted under the Plan (“Related Stock Appreciation Rights”).
Related Stock Appreciation Rights may be granted either at or after the time of
the grant of such Option. The Committee shall determine the Grantee to whom, and
the time or times at which, grants of Stock Appreciation Rights shall be made;
the number of shares of Common Stock to be awarded, the price per share, and all
other conditions of Stock Appreciation Rights. Notwithstanding the foregoing, no
Related Stock Appreciation Right may be granted for more shares than are subject
to the Option to which it relates and any Stock Appreciation Right must be
granted with an exercise price not less than the Fair Market Value of Common
Stock on the date of grant. The number of shares of Common Stock subject to the
Stock Appreciation Right must be fixed on the date of grant of the Stock
Appreciation Right, and the right must not include any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise of the right. The provisions of Stock Appreciation Rights need not be
the same with respect to each Grantee. Stock Appreciation Rights granted under
the Plan shall be subject to the following terms and conditions set forth in
this Section 15 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable,
as set forth in the applicable Award Agreement.
(b)The Grantee of a Stock Appreciation Right shall not have any rights with
respect to such Award, unless and until such recipient has executed an Award
Agreement and delivered a fully executed copy thereof to the Company. Grantees
who are granted Stock Appreciation Rights shall have no rights as stockholders
of the Company with respect to the grant or exercise of such rights.
(c)The expiration date of a Free Standing Right granted under the Plan shall be
as determined by the Committee at the time of grant, provided that each Free
Standing Right shall expire not more than ten years





--------------------------------------------------------------------------------





after the date such Free Standing Right was granted, and provided further that
Free Standing Rights shall be exercisable at such time or times and subject to
such other terms and conditions as shall be determined by the Committee at or
after grant.
(d)Related Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of Section 10 above and this
Section 15 of the Plan.
(e)Upon the exercise of a Free Standing Right, the Grantee shall be entitled to
receive up to, but not more than, that number of shares of Common Stock equal in
value to the excess of the Fair Market Value as of the date of exercise over the
price per share specified in the Free Standing Right (which price shall be no
less than 100% of the Fair Market Value on the date of grant) multiplied by the
number of shares of Common Stock in respect of which the Free Standing Right is
being exercised, with the Committee having the right to determine the form of
payment.
(f)Upon exercise thereof, the Grantee of a Stock Appreciation Right shall be
entitled to receive from the Company, an amount equal to the product of (i) the
excess of the Fair Market Value, on the date of such written request, of one
share of Common Stock over the “SAR exercise price” per share specified in such
Stock Appreciation Right or its related Option, multiplied by (ii) the number of
shares for which such Stock Appreciation Right shall be exercised. Payment with
respect to the exercise of a Stock Appreciation Right that satisfies the
requirements of Section 15(a) shall be paid on the date of exercise and made in
shares of Common Stock (with or without restrictions as to substantial risk of
forfeiture and transferability, as determined by the Committee in its sole
discretion), valued at Fair Market Value on the date of exercise. Payment may be
made in the form of shares of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), cash or a combination thereof, as determined
by the Committee. Fractional shares resulting from the exercise of a Stock
Appreciation Right pursuant to this Section 15 shall be settled in cash.
(g)The exercise price of a Free Standing Right shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of one share
of Common Stock on the Date of Grant of such Stock Appreciation Right. A Related
Stock Appreciation Right granted simultaneously with or subsequent to the grant
of an Option and in conjunction therewith or in the alternative thereto shall
have the same exercise price as the related Option, shall be transferable only
upon the same terms and conditions as the related Option, and shall be
exercisable only to the same extent as the related Option; provided, however,
that a Stock Appreciation Right, by its terms, shall be exercisable only when
the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 15(a) are
satisfied.
(h)Upon any exercise of a Stock Appreciation Right, the number of shares of
Common Stock for which any related Option shall be exercisable shall be reduced
by the number of shares for which the Stock Appreciation Right shall have been
exercised. The number of shares of Common Stock for which a Stock Appreciation
Right shall be exercisable shall be reduced upon any exercise of any related
Option by the number of shares of Common Stock for which such Option shall have
been exercised.
(i)Stock Appreciation Rights shall be transferable only when and to the extent
that an Option would be transferable under Section 11 of the Plan.
(j)Except as otherwise set forth in an Award Agreement with a Grantee, upon
termination of service, any outstanding Stock Appreciation Rights shall be
governed by the same principles relating to Options as set forth in Section 13
hereof.





--------------------------------------------------------------------------------







16. OTHER STOCK-BASED AWARDS.


(a)The Committee is authorized to grant Awards to Grantee in the form of Other
Stock-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan and as evidenced by an Award Agreement. Other Stock-Based
Awards shall include a right or other interest granted to a Grantee under the
Plan that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of Common Stock,
including but not limited to dividend equivalents or performance units, each of
which may be subject to the attainment of performance goals or a period of
continued service or other terms or conditions as determined by the Committee.
The Committee shall determine the terms and conditions of such Other Stock-Based
Awards, consistent with the terms of the Plan, at the date of grant or
thereafter, including any performance goals and performance periods. Common
Stock or other securities or property delivered pursuant to an Award in the
nature of a purchase right granted under this Section 16 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, shares of Common Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.
17. ADJUSTMENT OF AND CHANGES IN CAPITALIZATION.


(a)In the event that the outstanding shares of Common Stock shall be changed in
number or class by reason of split-ups, combinations, mergers, consolidations or
recapitalizations, or by reason of stock dividends, the number or class of
shares which thereafter may be issued pursuant to Awards granted under the Plan,
both in the aggregate and as to any individual, and the number and class of
shares then subject to Awards theretofore granted and the price per share
payable upon exercise of Options theretofore granted and the exercise price per
share of Stock Appreciation Rights theretofore granted shall be adjusted so as
to reflect such change, all as determined by the Committee. In the event there
shall be any other change in the number or kind of the outstanding shares of
Common Stock, or of any stock or other securities or property into which such
Common Stock shall have been changed, or for which it shall have been exchanged,
then if the Committee shall determine that such change equitably requires an
adjustment in any outstanding Award theretofore granted or which may be granted
under the Plan, such adjustment shall be made in accordance with such
determination. Any adjustments under this Section 17 shall be made in a manner
which does not adversely affect the exemption provided pursuant to Rule 16b-3 or
otherwise result in a violation of Section 409A of the Code.
(b)Notice of any adjustment shall be given by the Company to each Grantee with
an Award which shall have been so adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.
(c)Fractional shares resulting from any adjustment of Awards pursuant to this
Section 17 may be settled in cash or otherwise as the Committee may determine.
(d)Notwithstanding the above, in the event of any of the following: (i) the
Company is merged or consolidated with another corporation or entity and, in
connection therewith, consideration is received by stockholders of the Company
in a form other than stock or other equity interests of the surviving entity or
outstanding Awards are not to be assumed upon consummation of the proposed
transaction; (ii) all or substantially all of the assets of the Company are
acquired by another person; (iii) the reorganization or liquidation of the
Company; or (iv) the Company shall enter into a written agreement to undergo an
event described in clause (i), (ii) or (iii) above, then the Committee may, in
its discretion and upon at least ten (10) days’ advance notice to the affected
persons, cancel any outstanding Awards and cause the holders thereof to be paid,
in cash, stock or other property, or any combination thereof, the value of such
Awards based upon the price per share of Common Stock received or to be received
by other stockholders of the Company in the event. The terms of this Section 17
may be varied by the Committee in any particular Award Agreement.





--------------------------------------------------------------------------------







18. CHANGE IN CONTROL. In the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may, in its sole
discretion, take any action with respect to all or any portion of a particular
outstanding Award or Awards, including, but not limited to, the following:
(a)make any outstanding Option, Stock Appreciation Right or other Award (as
applicable), that is not then exercisable, exercisable as to all or any portion
of the shares of Common Stock covered thereby as of a time prior to the Change
in Control;
(b)make all or any portion of the restrictions applicable to any outstanding
Award (including the restricted period applicable to any outstanding shares of
Common Stock underlying Restricted Stock or Restricted Stock Units Awards) lapse
as of a time prior to the Change in Control (including a waiver of any
applicable performance goals);
(c)with respect to Performance Compensation Awards, all incomplete Performance
Periods in respect of such Award in effect on the date the Change in Control
occurs shall end on the date of such change and the Committee shall (i)
determine the extent to which Performance Goals with respect to each such
Performance Period have been met and (ii) cause to be paid to the applicable
participant partial or full Awards with respect to Performance Goals for each
such Performance Period based upon the Committee’s determination of the degree
of attainment of Performance Goals or, if not determinable, assuming that the
applicable “target” levels of performance have been attained, or on such other
basis determined by the Committee;
(d)settle Awards previously deferred;
(e)adjust, substitute, convert, settle and/or terminate outstanding Awards as
the Committee, in its sole discretion, deems appropriate and consistent with the
Plan’s purposes; and
(f)in the case of any Award with an exercise price that equals or exceeds the
price paid for a share of Common Stock in connection with the Change in Control,
the Committee may cancel the Award without the payment of consideration
therefor.
To the extent practicable, any actions taken by the Committee under this Section
18 may occur in a manner and at a time which allows affected participants the
ability to participate in the Change in Control transactions with respect to the
shares of Common Stock subject to their Awards. In addition, in the event of a
Change in Control, the Committee may, in its sole discretion and upon at least
ten (10) days’ advance notice to the affected persons, cancel any outstanding
Awards and pay to the holders thereof, in cash or stock, or any combination
thereof, the value of such Awards based upon the price per share of Common Stock
received or to be received by other stockholders of the Company in such Change
in Control.
19. SECURITIES ACTS REQUIREMENTS.


(a)No Option granted pursuant to the Plan shall be exercisable in whole or in
part, and the Company shall not be obligated to sell any shares of Common Stock
subject to any such Option, if such exercise and sale or issuance would, in the
opinion of counsel for the Company, violate the Securities Act or other Federal
or state statutes having similar requirements, as they may be in effect at that
time; and each Option shall be subject to the further requirement that, at any
time that the Committee shall determine, in their respective discretion, that
the listing, registration or qualification of the shares of Common Stock subject
to such Option under any securities exchange requirements or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of such Option or the issuance of shares thereunder, such Option may not be
exercised or issued, as the case may be, in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.





--------------------------------------------------------------------------------





(b)As a condition to the issuance of any Award that may be settled in shares of
Common Stock under the Plan, the Committee may require the Grantee to furnish a
written representation that he or she is acquiring such Award for investment and
not with a view to distribution of the shares to the public and a written
agreement restricting the transferability of the shares of such Award, and may
affix a restrictive legend or legends on the face of the certificate
representing such shares. Such representation, agreement and/or legend shall be
required only in cases where in the opinion of the Committee and counsel for the
Company, it is necessary to enable the Company to comply with the provisions of
the Securities Act or other Federal or state statutes having similar
requirements, and any stockholder who gives such representation and agreement
shall be released from it and the legend removed at such time as the shares to
which they applied are registered or qualified pursuant to the Securities Act or
other Federal or state statutes having similar requirements, or at such other
time as, in the opinion of the Committee and counsel for the Company, the
representation and agreement and legend cease to be necessary to enable the
Company to comply with the provisions of the Securities Act or other Federal or
state statutes having similar requirements.
20. WITHHOLDING OBLIGATIONS. To the extent required by applicable Federal, state
or local law, a Non-Employee Director must make arrangements satisfactory to the
Company for the payment of any withholding or similar tax obligations that arise
in connection with the Plan.
21. AMENDMENT OF THE PLAN AND AWARDS.
(a)The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part. However, except as provided in Section
17 relating to adjustments upon changes in Common Stock and Section 21(c), no
amendment shall be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy any applicable law or
securities exchange listing requirements. At the time of such amendment, the
Board shall determine, upon advice from counsel, whether such amendment will be
contingent on stockholder approval.
(b)The Board may, in its sole discretion, submit any other amendment to the Plan
for stockholder approval.
(c)Notwithstanding the foregoing, no amendment to or termination of the Plan
shall affect adversely any of the rights of any Grantee, without such Grantee’s
consent in writing. All changes described in this paragraph are at the sole
discretion of the Board, may be made at any time, and may have a retroactive
effective date.
(d)The Board at any time, and from time to time, may amend the terms of any one
or more Awards; provided, however, that the Board may not effect any amendment
which would otherwise constitute an impairment of the rights under any Award
unless (i) the Company requests the consent of the Grantee and (ii) the Grantee
consents in writing.
22. GENERAL PROVISIONS.
(a)No Service Rights. Nothing in the Plan or any instrument executed or Award
granted pursuant thereto shall confer upon any Grantee any right to continue to
serve the Company or an Affiliate in the capacity in effect at the time the
Award was granted or shall affect the right of the Company or an Affiliate to
terminate the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
(b)No Stockholder Rights; Dividend Equivalents. The Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock represented by any Award
(other than as provided with respect to Awards of Restricted Stock) unless and
until such time as shares of Common Stock represented by such vested Awards have
been delivered to the Grantee.





--------------------------------------------------------------------------------





The Grantee will have no right to receive, or otherwise with respect to, any
Dividend Equivalents until such time, if ever, any Award to which such Dividend
Equivalents relate shall have become vested.
(c)Non-Uniform Determinations. The Committee’s determinations under the Plan and
Award Agreements need not be uniform and any such determinations may be made by
it selectively among persons who receive, or are eligible to receive, Awards
under the Plan (whether or not such persons are similarly situated). Without
limiting the generality of the foregoing, the Committee will be entitled, among
other things, to make non-uniform and selective determinations under Award
Agreements, and to enter into non-uniform and selective Award Agreements, as to
(i) the persons to receive Awards, (ii) the terms and provisions of Awards and
(iii) whether a Grantee’s service has been terminated for purposes of the Plan.
(d)Section 409A of the Code. If the Board (or its delegate) determines in its
discretion that an Award is determined to be “nonqualified deferred
compensation” subject to Section 409A of the Code, and that Grantee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations and other guidance issued thereunder, then the exercise or
distribution of such Award upon a separation from service may not be made before
the date which is six months after the date the Grantee separates from service
with the Company or any of its Affiliates. Notwithstanding any other provision
contained herein, terms such as “termination of service,” “termination of
employment” and “termination of engagement” shall mean a “separation from
service” within the meaning of Section 409A of the Code, to the extent any
exercise or distribution hereunder could be deemed “non-qualified deferred
compensation” for purposes thereof.
(e)Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 so that Grantees will be entitled to the benefit of Rule 16b-3, or any
other rule promulgated under Section 16 of the Exchange Act, and will not be
subject to short-swing liability under Section 16 of the Exchange Act.
Accordingly, if the operation of any provision of the Plan would conflict with
the intent expressed in this Section 22(e), such provision to the extent
possible shall be interpreted and/or deemed amended so as to avoid such
conflict.
(f)Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts that the Grantee then
owes to the Company and any amounts the Committee otherwise deems appropriate
pursuant to any tax equalization policy or agreement. Notwithstanding the
foregoing, if an Award provides for the deferral of compensation within the
meaning of Section 409A of the Code, the Committee will have no right to offset
against its obligation to deliver shares of Common Stock (or other property or
cash) under the Plan or any Award Agreement if such offset could subject the
Grantee to the additional tax imposed under Section 409A of the Code in respect
of an outstanding Award.
(g)Clawback. The Committee may, in its discretion, specify in an Award Agreement
or a policy that will be deemed incorporated into an Award Agreement by
reference (regardless of whether such policy is established before or after the
date of such Award Agreement), that a Grantee’s rights, payments, and benefits
with respect to an Award shall be subject to reduction, cancellation,
forfeiture, rescission or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting, restrictions or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of service with or without Cause, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Grantee, or restatement of the Company’s financial statements to reflect
adverse results from those previously released financial statements, as a
consequence of errors, omissions, fraud, or misconduct.
23. CHANGES IN LAW. The Board may amend the Plan and any outstanding Awards
granted thereunder in such respects as the Board shall, in its sole discretion,
deem advisable in order to incorporate in the Plan or any such Awards any new
provision or change designed to comply with or take advantage of





--------------------------------------------------------------------------------





requirements or provisions of the Code or any other statute, or Rules or
Regulations of the Internal Revenue Service or any other Federal or state
governmental agency enacted or promulgated after the adoption of the Plan.
24. LEGAL MATTERS.


(a)No past, present or future Director, Officer or employee of the Company will
have any liability to any person (including any Grantee) for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award. Each such Director, Officer or employee of the Company will
be indemnified and held harmless by the Company against and from (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such person in connection with or resulting from any action, suit
or proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award Agreement, in each case, in good faith and (ii) any and all amounts
paid by such person, with the Company’s approval, in settlement thereof, or paid
by such person in satisfaction of any judgment in any such action, suit or
proceeding against such person, provided that the Company will have the right,
at its own expense, to assume and defend any such action, suit or proceeding
and, once the Company gives notice of its intent to assume the defense, the
Company will have sole control over such defense with counsel of the Company’s
choice. The foregoing right of indemnification will not be available to a person
to the extent that a court of competent jurisdiction in a final judgment or
other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such person giving rise to the
indemnification claim resulted from such person’s bad faith, fraud or willful
misconduct. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which persons may be entitled under the
Company’s Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.


(b)This Plan and all determinations made and actions taken pursuant hereto shall
be governed by the law of Delaware, applied without giving effect to any
conflicts-of-law principles, and construed accordingly.


25. ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole discretion,
deliver any documents related to the Award by electronic means. To participate
in the Plan, a Grantee consents to receive all applicable documentation by
electronic delivery and through an on-line (and/or voice activated) system
established and maintained by the Company or a third party vendor designated by
the Company.


26. TERMINATION OR SUSPENSION OF THE PLAN. The Plan shall terminate on the
earliest of (a) the tenth anniversary of the Effective Date or (b) such earlier
time as the Board may determine. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
21(a) hereof. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.





